I concur in the order of affirmance, but not with all that is said in the foregoing opinion.
The appellant assigned six errors; the first four in effect challenging the power of the court to modify the decree. The fifth assignment is to the effect that the decree did not reserve the right to make a change in the award of alimony, and the sixth is that the modification is a change in the agreement and not in the decree.
The original complaint in the case does not plead the agreement, but does plead according to its legal effect, as interpreted by the plaintiff, the paragraph of the agreement pertaining to the monthly payments to be made by the defendant to the plaintiff, in words and figures as follows: "Said agreement further provides that the defendant will pay the plaintiff the sum of One Thousand ($1,000.) Dollars a month on the first day of each and every month so long as the plaintiff shall not remarry; it being understood, however, that should the income of the defendant at any time fall below the sum of Forty-eight Thousand ($48,000.) Dollars per year, the defendant will have the right to apply for a reduction of said monthly alimony to a sum equal to one-fourth of his annual income."
The court in its decree followed the interpretation of the plaintiff of the paragraph mentioned.
It is clear that the court had the power to modify the decree.
There is no merit in assignment 6. The court's order of modification did not change the terms of the contract.